Title: To John Adams from François Adriaan Van der Kemp, 18 September 1818
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld 18 Sept. 1818.


Unexpectedly I was favoured with your kind Letter of Aug. 22—and, what was more gratifying, it Sheweth, that you enjoy’d health and chearfulness—be these continued to you—till the last moments. I too gradually Seem to recover mÿ Strenght: ere long the necessity of working in the garden Shall cease—and then I must return to the Records—which nevertheless—during the first weeks—Shall not amuse So much as the first vol: while the difficulty of deciphering the nearly effaced—and partly blotted Scrolls—is increasing. The vol. which I intend to take in hand contains the Minutes of the gov. & council during three years—in my opinion—very little interesting. It is possible that they possess more value in the eyes of a Lawyer or more Scientific man; and if So, it lies buried to deep for my penetration.
You asked me, if the Dutch in New-Netherland or banished Quakers—If they had an opportunity—I Should be apprehensive of the worst—I can only attest, what appears from the Dispatches of their Masters at home—and from these, it is evident, that they give vent to their intolerant Bigotry against any one, who has not blindly embraced the tenets of their Sect.
I mentioned—I believe—how they vexed and persecuted their Lutheran brethern—till the Director Shewed their displeasure to the gov. & council—and commanded them in a pretty peremtory manner—to let them enjoy—at least in their houses—the free exercise of their Religion, advise your Ministers to act more in conformity to the gospel Spirit—give them a hint, that if the Lutherans appealed once to T. H. Might: they would no doubt be heard—and placed in the possession of the Same privileges, as their Brethren enjoy’d in Holland. One Quaker—from New England—was Send by Gov. & council—in exile to Amsterdam—for which they were again Seriously reprimanded. Their favorite maxim was—what matters it, what a man believes, provided he is a peaceable Inhabitant, and promotes by his industry or activity the interest of the west. Ind. Companÿ—
Of witches I have not yet encountered any mention—but—had these been discovered—I dare Say—wo to these—you know in days of yore—on the continent of Europe witch-craft and Sorcerÿ—till Thomasius appeared Sway’d their Sceptre—at Oudewater in Holland—is the Public balance (waag) where every woman, Suspected of being a witch was weighed—and—often—when this seemed to be eluded—thrown in the Yssel—where—She often was drowned—by want of aid—when She Sunk—and if She floated—then She was condemn’d and drowned as a witch.
You interest me more and more in the fate of James Otis—in what particularly was his Situation deplorable? where and by whom is his memory fully vindicated—what did his country—So profuse often in feasting Parvenus and Soldiers of fortune—to remember these—I Suppose—he died Single—perhaps bewailed by a Solitary friend—I ardently pray, that mÿ days may not be So far prolonged—that I Should Stand—mournful help-less—alone, even poverty is not So dreadful: this may be Soothed—may be ennobled by kind affectionate regards—but betray’d by frends—or who Stated themselves So—or forsaken by relatives—by Children—what horrible Situation!—God forbid—that a Similar lot fall to the Share of him, on whom you bestow So much praise.
Say not, my Dear and respected Frend! that you was working in justice towards me, except you meant—that your partiality, during the long time, Since I was honoured with your frendship—did far more, than I could claim—and in this Sense, I must acknowledge the truth—but to you and your Lady it is more pleasing to bestow favours, and I do not consider it boasting to assert, that I have learned gratefully to receive; So that you must continue to indulge me—when I assure you—that I remain with the highest respect / Your obliged and affectionate Frend!


Fr. Adr. vander kemp


P.S. What enhances the value of the Dutch Records here—is—that I was in my last Letters from Europe—informed—that—during Napoleon’s conquest—the principle part of the W. J. Comp’s papers—were carried of—and one knew—where they were deposited. If—in part recovered by the king of the Netherlands, which I doubt, then I have hope, to obtain, what is here missing. Accept my cordial congratulations—and communicate these to your Ladÿ—at the happy event of John Quincy Adam’s visit with his family at His revered Parents Seat—

